Citation Nr: 0729856	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-26 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination entered in 
January 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.

This decision addresses only the question of the newness and 
materiality of the evidence submitted to reopen the claims.  
Inasmuch as the claims are reopened, the remainder of the 
appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  Consistent with the instructions 
below, VA will notify the veteran of any further action that 
is required on his part.


FINDINGS OF FACT

1.  Claims to reopen the issues of entitlement to service 
connection for bilateral hearing loss and tinnitus were 
denied in an April 2003 rating decision, which essentially 
found that neither disorder was manifested.  A timely appeal 
was not thereafter initiated.  

2.  Evidence received since the April 2003 RO decision is 
new, it relates to an unestablished fact necessary to 
substantiate the claim in that it shows diagnoses of 
bilateral hearing loss and tinnitus; and it raises a 
reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision denying entitlement to 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).

2.  The April 2003 rating decision denying entitlement to 
service connection for tinnitus is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.1103.

3.  New and material evidence has been submitted to reopen 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006).  Given, 
however, that the claim is reopened the Board need not 
address at this time whether VA has fully complied with the 
duty to assist and notice provisions of the Act.

Factual Background

The veteran's claims file has been "rebuilt."  

The veteran claims, in essence, that his claimed hearing-
related problems are directly related to his period of 
military service.  Specifically, he claims to have been 
exposed to acoustic trauma, in the form of heavy equipment 
and airplanes, while serving as a Marine.  

According to an April 2003 RO rating decision claims to 
reopen the issues of entitlement to service connection for 
hearing loss and tinnitus were denied in the absence of new 
and material evidence.  At that time the RO found that VA 
medical records dating from 2000 from the VA Medical Center 
in Brockton/West Roxbury did not show findings relating to 
the claimed conditions.  The rating decision noted that the 
veteran was originally denied service connection for hearing 
loss and tinnitus in October 1996.  This October 1996 
decision reportedly found that the veteran's service medical 
records failed to show that either of his claimed disorders 
had been demonstrated during his military service.  The 
veteran did not appeal.  Therefore, the April 2003 decision 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.

The veteran sought to reopen his claims for bilateral hearing 
loss and tinnitus in August 2004.  

A September 2004 letter from a private physician shows that 
he had had an opportunity to examine the veteran at that 
time.  The veteran complained of bilateral intermittent 
hearing loss and tinnitus.  Audiogram testing reportedly 
showed findings reflective of bilateral mild to moderate 
sensorineural hearing loss.  

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

A sensorineural hearing loss is presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Generally, a final RO decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Analysis

As previously indicated, the RO most recently denied claims 
to reopen the issues of entitlement to service connection for 
bilateral hearing loss and tinnitus in April 2003, 
essentially finding that the appellant did not have either 
disorder.  That rating decision was not appealed and it is 
final.

Evidence added to the record since the April 2003 RO decision 
is new, it tends to relate to an unestablished fact necessary 
to substantiate the claims, and it raises a reasonable 
possibility of substantiating the claims.  Since the previous 
denial was premised on a finding that the veteran essentially 
did not have either bilateral hearing loss or tinnitus, the 
new evidence showing that he has been diagnosed as having 
both, as discussed above, tends to relate to an unestablished 
fact necessary to substantiate the claims.  Hence, the 
additional evidence received is new and material.  Therefore, 
the claims of entitlement to service connection for bilateral 
hearing loss and tinnitus are reopened.

The adjudication of the veteran's claims does not end with a 
finding that new and material evidence has been submitted, 
nor is a grant of service connection assured.  Once a claim 
is reopened, the VCAA provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A.  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claims of entitlement to  service connection for 
bilateral hearing loss and tinnitus and will issue a final 
decision once that development is complete, if the case is 
again denied by the RO and returned to the Board.

ORDER

New and material evidence having been received, the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus are reopened.


REMAND

The reopening of the claims for service connection for 
bilateral hearing loss and tinnitus triggers certain duty to 
assist provisions of the VCAA, which must be met prior to de 
novo review of the claim.  The duty to assist includes 
obtaining relevant medical reports and examinations where 
indicated by the facts and circumstances of the individual 
case.  

The veteran currently suffers from bilateral hearing loss and 
tinnitus.  Whether he currently has such disorders which are 
related to service is a medical question best resolved by 
competent medical opinion.  VA's duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).

As indicated, due to this file being "rebuilt," the 
evidence associated therein is incomplete.  To this, neither 
the veteran's DD 214 or personnel file are of record.  In 
order to seek to ascertain the nature of the veteran's duties 
in-service an effort to obtain his DD 214 and personnel 
records should be undertaken.  

Also, as noted, as part of an April 2003 RO rating decision, 
VA medical records dated in 2000 were discussed as having 
been reviewed.  These records are not on file, and while this 
is a "rebuilt" file, the record does not reveal any effort 
to secure new copies.  Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are constructively before 
adjudicators.)

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the National 
Personnel Records Center, or any other 
appropriate records depository, and 
request any available medical and 
personnel records, to include the 
appellant's DD 214 pertaining to his 
service from March 1971 to March 1974.  
All attempts to secure these records must 
be documented.  If any of these official 
records are not available, a formal 
unavailability memorandum must be 
prepared and added to the claims folder.

2.  The RO should obtain all VA medical 
records associated with treatment 
afforded the veteran, to include, but not 
be limited to, those from the VA Medical 
Center in Brockton/West Roxbury dated 
from June to September 2000.  If the RO 
cannot locate such records, the RO must 
specifically document what attempts were 
made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

3.  After completion of all of the above, 
the veteran should be afforded a VA 
audiological examination for the purpose 
of determining the nature and etiology of 
any bilateral hearing loss and tinnitus.  
The claims folder, including a copy of 
this REMAND, must be made available to 
and reviewed by the examiner.  Based on 
examination findings, historical records, 
medical principles, and, any evidence 
associated with the record as a result of 
the development ordered above, the 
physician must opine whether it is at 
least as likely as not that hearing loss 
and/or tinnitus were caused by any in-
service noise exposure or acoustic 
trauma.  The physician should also opine 
as to whether it is as least as likely as 
not that the veteran suffered from 
sensorineural hearing loss, to a 
compensable degree, within a year of his 
March 1974 separation from active duty.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should also review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted in any respect 
to the veteran's satisfaction, the RO 
must issue a supplemental statement of 
the case (SSOC), and provide the 
appellant and his representative with an 
opportunity to respond.  The RO is 
advised that it is to make a 
determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) has expired, if applicable, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


